IN TI-]E UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

N[lV 2 6 2018

Clerk, U S District Court

I_\/_l A R District Of Nlontana
CIA MARSHALL, Billmgs

CV 18-75-BLG-sPW

Plaintiff,
vs. ORDER
SAFECO INSURANCE COMPANY

OF ILLINOIS, and MID-CENTURY
INSURANCE COMPANY,

 

Defendants.

 

Before the Court are United States Magistrate Judge Timothy Cavan’s
Findings and Recomrnendations, filed on Novernber 6, 2018. (Doc. 34). In his
Findings and Recommendations, Judge Cavan recommends that this Court grant
Plaintiff’s Motion to Remand. (Doc. 25).

Pursuant to 28 U.S.C. § 636(b)(1), the parties were required to file written
objections within 14 days of the filing of Judge Cavan’s Findings and
Recornrnendations. No objections were flled. When neither party objects, this
Court reviews Judge Cavan’s Findings and Recommendations for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.Zd 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “deflnite and firm

conviction that a mistake has been committed.” Unz'tea' States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendations, this
Court does not find that Judge Cavan committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by United States Magistrate Judge Cavan (Doc. 34) are ADOPTED IN FULL.

lT IS FURTHER ORDERED that Plaintist Motion to Remand (Doc. 25) is
GRANTED.

IT IS HEREBY ORDERED that this matter be remanded to Montana’S Sixth

J udicial District Court, Park County, under Cause No. DV 13-00169.

‘)¢L
DATED this _aféday ofNovernber, 2018.

>AW~/» L(/@'ZZ'Z¢._/

’§USAN P. WATTERS
United States District Judge

